DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed August 17, 2021.  Claims 10-27 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2014/0299843) in view of Hong (U.S. Patent Application Publication 2017/0289805).
Regarding claims 10, 26, 27, Kim discloses (see annotated Fig. 1 below) a light detecting element comprising: a pixel array section including a first pixel and a second pixel adjacent each other in a first direction; a first pixel drive line extending along the first direction; and a second pixel drive line extending along the first direction, wherein the first pixel includes a first tap and a second tap adjacent each other in the first direction, the second pixel includes a third tap and a fourth tap adjacent each other in the first direction, the first tap, the second tap, the third tap, and the fourth tap are arranged along the first direction in this order, the first pixel drive line is connected to the first tap and the fourth tap, and the second pixel drive line is connected to the second tap and the third tap.  Kim does not disclose the first and second pixels generate charge corresponding to an amount of received light.  Hong teaches ([0034]-[0035]) 


    PNG
    media_image1.png
    456
    570
    media_image1.png
    Greyscale

	Regarding claim 11, Kim in view of Hong discloses the claimed invention as set forth above.  Kim and Hong do not specifically disclose the first pixel responsive to IR light.  However, detecting IR light is well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a detector .
Allowable Subject Matter
Claims 12-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878